Citation Nr: 0900677	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  96-45 352	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The veteran had active service from January 1987 to April 
1987, and from May 1991 to May 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
Jurisdiction was subsequently transferred to the St. 
Petersburg, Florida RO, and then to the Los Angeles, 
California RO.

The appeal was remanded by the Board in February 2006 for 
additional development of the record.


FINDINGS OF FACT

1.  On March 26, 2008, while the appeal was in remand status, 
the Appeals Management Center granted service connection for 
schizoaffective disorder, effective July 26, 1996.

2.  On October 16, 2008, the RO assigned a 100 percent 
evaluation for schizoaffective disorder, effective July 26, 
1996.

3.  The original appellate issue is moot.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the AOJ granted service connection, and 
thereafter a 100 percent evaluation, for schizoaffective 
disorder in March and October 2008.  The appeal was 
subsequently returned to the Board and placed on its docket.  
The veteran's representative, in a December 2008 motion to 
dismiss the appeal, correctly noted that there was no longer 
an issue in contention and that the original appellate issue 
was moot.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant's 
authorized representative has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


